Name: Commission Implementing Regulation (EU) 2015/275 of 19 February 2015 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 20.2.2015 EN Official Journal of the European Union L 47/15 COMMISSION IMPLEMENTING REGULATION (EU) 2015/275 of 19 February 2015 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons and entities covered by the freezing of funds and economic resources under that Regulation. (2) Council Decision 2011/101/CFSP (2) identifies the natural and legal persons to whom restrictions are to apply as provided for in Article 5 of that Decision, and Regulation (EC) No 314/2004 gives effect to that Decision to the extent that action at Union level is required. (3) On 19 February 2015, the Council decided to remove the names of five deceased persons to whom the restrictions should apply. Annex III to Regulation (EC) No 314/2004 should be amended to ensure consistency with that decision of the Council. (4) Regulation (EC) No 314/2004 should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 55, 24.2.2004, p. 1. (2) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6). ANNEX In Annex III to Regulation (EC) No 314/2004 the following natural persons shall be deleted from the heading I. Persons: Name (and any aliases) 1. CHINDORI-CHININGA, Edward Takaruza 2. KARAKADZAI, Mike Tichafa 3. SAKUPWANYA, Stanley Urayayi 4. SEKEREMAYI, Lovemore 5. SHAMUYARIRA, Nathan Marwirakuwa